
	
		II
		111th CONGRESS
		2d Session
		S. 3954
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2010
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To improve air cargo security.
	
	
		1.Short titleThis Act may be cited as the
			 Air Cargo Security
			 Act.
		2.Inspection of
			 cargo carried aboard all-cargo aircraftSection 44901(f) of title 49, United States
			 Code, is amended to read as follows:
			
				(f)Air cargo on
				all-Cargo aircraft
					(1)In
				generalThe Secretary of Homeland Security shall establish a
				system for screening and inspecting all cargo transported in all-cargo aircraft
				operated by an air carrier or foreign air carrier in air transportation or
				intrastate air transportation to ensure the security of such aircraft.
					(2)Minimum
				standardsThe system referred to in paragraph (1) shall require
				that equipment, technology, procedures, personnel, and other methods approved
				by the Administrator of the Transportation Security Administration that are
				used for screening cargo transported in all-cargo aircraft provide a level of
				security commensurate with the level of security provided for screening
				passenger checked baggage, in accordance with the implementation schedule set
				forth in paragraph (3).
					(3)Implementation
				scheduleThe Secretary shall ensure that—
						(A)beginning not
				later than 18 months after the date of the enactment of the
				Air Cargo Security Act, at
				least 50 percent of the cargo described in paragraph (1) is screened in
				accordance with the inspection system established under this subsection;
				and
						(B)beginning not
				later than 3 years after the date of the enactment of such Act, 100 percent of
				such cargo is screened in accordance with such system.
						(4)Research and
				development of new technologiesThe Secretary shall monitor and
				evaluate the research and development of effective cargo screening
				technologies.
					.
		3.Air cargo
			 shipping
			(a)In
			 generalSubchapter I of chapter 449 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					44927.Regular
				inspections of air cargo shipping facilities
						(a)Regular
				inspectionsNot later than 30
				days after the date of the enactment of the Air Cargo Security Act, the Secretary of
				Homeland Security—
							(1)shall establish a
				system for regularly screening and inspecting shipments of cargo transported in
				air transportation or intrastate air transportation at shipping facilities to
				ensure that appropriate security controls, systems, and protocols are observed;
				and
							(2)in consultation
				with the Secretary of State, shall enter into arrangements with civil aviation
				authorities, or other appropriate officials, of foreign countries to ensure the
				regular screening and inspection of cargo to be transported in air
				transportation to the United States at shipping facilities in such
				countries.
							(b)Defined
				termIn this section, the term screening means using
				the air cargo inspection procedures required under section 44901(f).
						(c)ReportsNot
				later than 210 days after the date of the enactment of the
				Air Cargo Security Act, and
				annually thereafter, the Secretary of Homeland Security shall submit a report
				to Congress that describes—
							(1)the number of
				shipping facilities that have been inspected in accordance with subsection
				(a)(1);
							(2)the number of such
				facilities that are not in compliance with required security controls, systems,
				and protocols;
							(3)the specific
				consequences imposed upon each facility that the Secretary determined was not
				in compliance with the system established under subsection (a)(1); and
							(4)the countries with
				which the Secretary has entered into arrangements to ensure regular screenings
				and inspections of cargo transported in air transportation to the United
				States.
							.
			(b)Additional
			 inspectorsThe Secretary may increase the number of air cargo
			 inspectors to the extent necessary to carry out the screenings and inspections
			 required by sections 44901(f) and 44927 of title 49, United States Code, as
			 added by this Act.
			(c)Conforming
			 amendmentThe chapter analysis for chapter 449 of title 49,
			 United States Code, is amended by adding at the end the following:
				
					
						44927. Regular inspections of air cargo
				shipping
				facilities.
					
					.
			4.Training program
			 for cargo handlersSection
			 44935 of title 49, United States Code, is amended—
			(1)by redesignating subsection (i) (as added
			 by section 3(b) of the Airport Security Improvement Act of 2000 (Public Law
			 106–528; 114 Stat. 2520), and redesignated by section 111(a)(1) of the Aviation
			 and Transportation Security Act (Public Law 107–71; 115 Stat. 616)), as
			 subsection (k); and
			(2)by adding at the end the following:
				
					(l)Training
				program for cargo handlersThe Secretary of Homeland Security shall
				establish a training and evaluation program for all individuals that handle air
				cargo to ensure that such cargo is properly handled and safeguarded from
				security
				breaches.
					.
			5.Effective
			 dateExcept as otherwise
			 provided, this Act and the amendments made by this Act shall take effect on the
			 date that is 180 days after the date of the enactment of this Act.
		
